FILED
                                          COURT OF APPEALS DIV I                     I
                                                                              it.i • „
                                           STATE OF WASHINGTON
                                                                                         t1` •




                                          2018MAR 12 AM 1:58

IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                 No. 75508-1-1
                     Respondent,
                                                 DIVISION ONE
              V.

JAMES EDWIN MULLINS,                             UNPUBLISHED OPINION

                     Appellant.                  FILED:      MAR 1 2 2018


      PER CURIAM. James Mullins appeals his convictions for second degree

murder and witness tampering, arguing in part that prosecutorial misconduct and

the court's failure to give instructions on intentional murder and manslaughter

denied him a fair trial. The State concedes these errors, noting that "[t]he State

has conferred with counsel for Mullins[who] concurs in the motion to remand for

a new trial," and that the remaining issues raised by Mullins on appeal are moot.

We accept the concession of error.

       Reversed and remanded for a new trial.


                     For the Court: